Per Curiam.
Appellant was convicted of possession of cannabis sativa or marijuana under the Uniform Narcotic Drug Act (RCW 69.33.410) in an action arising in 1969. The parties have stipulated that the case of State v. Zornes, 78 W.D.2d 9, 456, 475 P.2d 109 (1970) compels reversal of the judgment and sentence entered against appellant and dismissal of the action against him. We agree with the parties’ reading of Zornes and thus it is ordered that the conviction be reversed and the cause dismissed. See State v. Williams, 78 W.D.2d 459, 475 P.2d 100 (1970).
It is so ordered.